RECORD AND RETURN TO:
Commercial Mortgage Department
Valley National Bank
1720 Route 23 North
Wayne, New Jersey 07470

ASSIGNMENT OF RENTS AND LEASES

KNOW ALL MEN BY THESE PRESENTS THAT March 13, 2020, SUTTON HILL PROPERTIES, LLC,
a Nevada limited liability company, qualified to do business in New York, having
its principal place of business at 5995 Sepulveda Boulevard, Suite 300, Culver
City, California 90230, its successors and assigns (hereinafter called
“Assignor”), in consideration of One Dollar ($1.00) paid by VALLEY NATIONAL
BANK, a national banking association, having an office at 1455 Valley Road,
Wayne, New Jersey 07470 (hereinafter called “Assignee”) and for other valuable
consideration, the receipt of which is hereby acknowledged, hereby conveys,
transfers and assigns unto Assignee, its successors and assigns, all of the
rights, interests and privileges:  (a) which Assignor as lessor has and may have
in the leases, subleases, contracts, licenses or other agreements now existing
or hereafter made and affecting the use and/or occupancy of the Mortgaged
Property (as hereinafter defined) by any lessee, or any part thereof, as any
such document may have been, or may from time to time be hereafter modified,
extended and renewed, including but not limited to, those leases set forth and
described on the schedule attached hereto and made a part hereof as Exhibit A
(all of the foregoing rights, interests and privileges being collectively
referred to as the “Leases”); and (b) which Assignor has and may have by virtue
of any guaranty or surety agreement with respect to the tenant’s obligations
under any of such Leases, as such guaranties or surety agreements may have been,
or may from time to time be hereafter, modified and extended.  Assignor will, on
request of Assignee, execute further assignments of any future leases affecting
the Mortgaged Property or any part thereof and further assignments of any
guaranties or surety agreements made in connection therewith;

TOGETHER with all the right, power and authority of Assignor to alter, modify or
change the terms of said Leases or any guaranty thereof, or surety agreement
relating thereto, or to surrender, renew, cancel or terminate the same; and

TOGETHER with all rents, income, security deposits and profits arising from said
Leases and renewals thereof, if any, (collectively, the “Rents”); and

TOGETHER with all monies posted with any governmental unit or agency for bonds
or on- or off-site improvements and all governmental approvals, permits and
licenses.

This is an absolute, unconditional, present and true Assignment (and not pledged
as security) and is made in connection with the following:  (i) the obligations
of Assignor under the Mortgage Consolidation, Modification and Extension
Agreement (“Consolidation Agreement”) and Consolidated, Amended and Restated
Mortgage Promissory Note from Assignor to the order of Assignee dated of even
date herewith, as the same may be amended, restated, replaced or modified from
time to time (“Note” and when referred to in the Consolidation Agreement, the
“Consolidated Note”), evidencing a loan from Assignee to Assignor in the
original principal amount of TWENTY-FIVE MILLION AND 00/100 DOLLARS
($25,000,000.00) (the “Loan”),



--------------------------------------------------------------------------------

 

and all increases, extensions, amendments or modifications of the Loan, and all
additional loans made hereafter, if any, by Assignee to Assignor or its
successors and assigns; and (ii) the Assignor’s  “Obligations” (as defined in
the Mortgage) under the Mortgage from Assignee to Assignor dated of even date
herewith, covering the “Mortgaged Property” as defined therein and as more
particularly described therein and in Exhibit B attached hereto (“Mortgaged
Property”), as the same may be amended, restated, replaced or modified from time
to time (“Mortgage” and when referred to in the Consolidation Agreement, the
“Consolidated Mortgage”) (the Note, the Mortgage, the Consolidation Agreement,
this Assignment and all other documents executed in connection with the Loan, as
they may from time to time be hereafter modified, extended and renewed, are
hereinafter collectively referred to as the “Loan Documents”).  This Assignment
is also made upon the following terms and conditions:

1. The acceptance of this Assignment and the collection of the Rents or other
payments under the Leases or any sums under the guaranties or surety agreements
hereby assigned shall not constitute a waiver of any rights of Assignee under
the terms of any of the Loan Documents.  It is expressly understood and agreed,
notwithstanding any contrary terms in this Assignment or any of the other Loan
Documents, that Assignor shall have a revocable license to remain in possession
of the Mortgaged Property and to collect, but not prior to accrual, such Rents,
incomes, issues and profits from the Leases, guaranties and surety agreements
and to retain, use and enjoy the same and, subject to the terms and provisions
of the Mortgage and this Assignment, to exercise the rights of landlord under
the Leases; provided, however, that even before an “Event of Default” (as such
term is defined in the Mortgage) occurs, no Rents shall be collected or accepted
more than one (1) month in advance without the prior written consent of
Assignee.

2. Anything to the contrary notwithstanding, Assignor hereby assigns to Assignee
any award made hereafter to it in any court proceeding involving any of the
lessees of any portion of the Mortgaged Property in any bankruptcy, insolvency
or reorganization proceedings in any state or Federal court and any and all
payments made by lessees in lieu of rent.  Assignor hereby appoints Assignee as
its irrevocable attorney-in-fact to appear in any action and/or to collect any
such award or payment.

3. It is hereby understood and agreed that this Assignment shall be effective
immediately but that the Assignee agrees not to exercise its rights hereunder
until an Event of Default occurs.  Upon the occurrence and during the
continuance of an Event of Default, Assignor’s license to collect Rents shall
automatically terminate with or without notice, and Assignee at its option,
under order of court or by operation of law, may enter and take possession of
the Mortgaged Property with or without foreclosing or other legal action, and
manage the same, and whether or not in possession, may collect all or any Rents
accruing from such Leases, collect all or any sums due or becoming due under
such guaranties and surety agreements, evict lessees, bring or defend any suits
in connection with the possession of the Mortgaged Property in its own name or
Assignor’s name, make such repairs as Assignee deems appropriate, and perform
such other acts in connection with the management and operation of the Mortgaged
Property as Assignee, in its sole discretion, may deem proper.  Said license
shall be reinstated after such Event of Default shall be cured to Assignee’s
satisfaction, in its sole discretion, reasonably exercised.  Upon occurrence of
an Event of Default, Assignor shall deliver to Assignee the originals of all
Leases of the Mortgaged Property or any portion thereof.  This Assignment shall
be an assignment



2

--------------------------------------------------------------------------------

 

and not merely a pledge of all such Leases to Assignee, and Assignor will
execute any further assignments necessary to perfect the transfer of such Leases
to Assignee.

4. After the occurrence of an Event of Default, all sums collected and received
by Assignee out of the Rents of the Mortgaged Property shall be applied to the
payment of any or all of the following:  costs of management; necessary repairs
and upkeep of the Mortgaged Property; all taxes, assessments, premiums for
public liability insurance and insurance premiums payable by the Assignor or
other owner as provided in the Mortgage; any taxes imposed upon or collectible
by Assignee under any federal or state law or any law or ordinance enacted by
any political subdivision thereof; or any costs reasonably determined necessary
and proper to maintain and protect the collateral value of the Mortgaged
Property.  The provisions contained in the immediately preceding sentence shall
not, however, limit the right of Assignee to apply any Rents received (when
taxes and insurance payments are not then due and owing) against the repayment
of the Obligations (as defined in the Mortgage).  No credit shall be given by
Assignee for any sum or sums received from the Rents until the money collected
is actually received at the address of Assignee hereinafter specified and no
credit shall be given for any uncollected Rents or other uncollected amounts or
bills, nor shall credit toward the Obligations be given for any Rents after
Assignee has obtained possession of the Mortgaged Property under order of court
or by operation of law.

5. Assignee may, after occurrence of any Event of Default, from time to time
appoint and dismiss such agents or employees as shall be necessary for the
collection of the Rents and for the proper care and operation of the Mortgaged
Property, and Assignor hereby grants to such agents or employees so appointed
full and irrevocable authority to manage the Mortgaged Property and to do all
acts relating to such management, including among other things, the making of
new Leases in the name of Assignor or otherwise, the alteration or amendment of
existing Leases, the authorization of necessary repairs or replacements to
maintain the building or buildings and chattels situated upon the Mortgaged
Property in good and tenantable condition, and the making of such alterations or
improvements, as, in the reasonable judgment of the Assignee, may be necessary
to maintain or increase the income from the Mortgaged Property.  Assignee shall
have the sole control of such agents or employees whose remuneration shall be
paid out of the Rents at such rate as Assignee shall deem appropriate, and
Assignor agrees that Assignee shall not be liable for monies that may come into
its hands unless actually received by Assignee at its address hereinafter
specified.

6. The collection and application of the Rents to the Obligations, as set forth
in and secured by the Loan Documents or as otherwise above provided, shall not
constitute a waiver or cure of any Event of Default which might at the time of
application or thereafter exist under the Loan Documents, and the payment of the
Obligations may be accelerated in accordance with the terms of the Loan
Documents notwithstanding such application.

7. The receipt by Assignee of any Rents pursuant to this Assignment, after the
institution of foreclosure or sale proceedings under the Mortgage, shall not
cure any Event of Default or affect such proceedings or any sale pursuant
thereto.

8. Assignee shall not be obligated to perform or discharge, nor does it by
acceptance hereof undertake to perform or discharge, any obligation or duty to
be performed or discharged by



3

--------------------------------------------------------------------------------

 

Assignor under any of the Leases, and Assignor shall and hereby does agree to
indemnify and defend Assignee for, and to save it harmless from and against, any
and all claims, demands, liabilities, judgments, costs, expenses, losses or
damages (collectively referred to as “Liabilities”) (a) arising out of or
resulting from any of the Leases, guaranties, surety agreements or (b) by reason
of the Assignee being required, for any reason whatsoever, to perform or
discharge any obligation, duty or liability thereof or (c) by reason of the
assertion by any person, firm, corporation or governmental authority of any
alleged obligation or undertaking on the Assignee’s part to perform or discharge
any of the terms, covenants, or agreements contained in said Leases or otherwise
as a result of this Assignment.  This Assignment shall not place responsibility
for the control, care, management or repair of the Mortgaged Property upon
Assignee, or make Assignee responsible or liable for any negligence in the
management, operation, upkeep, repair or control of the Mortgaged Property
resulting in loss or injury or death to any lessee, any licensee, employee or
other person.  Should the Assignee incur Liabilities under said Leases or under
or by reason of this Assignment or in the defense of any such claims or demands,
the amount thereof, including, without limitation, all reasonable attorney’s
fees and costs and expenses, shall be paid by Assignor to Assignee upon demand,
together with interest until the date of payment at the Default Interest Rate
(as such term is defined in the Note).  Upon the failure of the Assignor to do
so, the Assignee may declare all sums secured hereby immediately due and
payable.

9. Assignor covenants to Assignee as follows:  to observe and perform all of the
obligations to be imposed upon the lessor in said Leases and not to do or permit
anything to be done to impair the security thereof; not to collect any of the
Rents arising or accruing from the Mortgaged Property more than one (1) month in
advance of the time when the same shall become due under the terms of said
Leases; not to discount any future accruing Rents; and not to execute any other
assignment of the Rents or Leases.

10. Assignor covenants and represents to Assignee as follows:  that Assignor has
title to, and full right to assign such Leases, guaranties, surety agreements
and the Rents due or to become due thereunder; that true copies of such Leases,
guaranties and surety agreements have been submitted to Assignee for approval;
that no other assignment of any interest therein has been made; that there are
no existing defaults under the provisions thereof; and that Assignor will not
hereafter cancel, surrender or terminate any of such Leases, guaranties and
surety agreements, exercise any option which might lead to such termination, or
change, alter or modify them, or consent to the release of any party liable
thereunder or to the assignment of the lessees’ interest under any such Leases
or guaranties or surety agreements without the prior written consent of
Assignee, which consent shall not be unreasonably withheld, conditioned or
delayed.

11. Assignee shall have the right to give notice in writing of this Assignment
at any time to any lessee under any of such Leases and to any guarantor of any
such Leases.

12. A violation of any of the covenants, representations and provisions
contained in this Assignment by Assignor beyond the expiration of any applicable
notice and cure periods shall be deemed an Event of Default hereunder and under
the terms of all Loan Documents.

13. A material default by Assignor under any of the terms of the Leases assigned
herein, which default continues beyond any applicable grace, notice and/or cure
period, shall be deemed an Event of Default hereunder and under the terms of all
Loan Documents.  Any and all



4

--------------------------------------------------------------------------------

 

expenditures made by Assignee in curing such a default on Assignor’s behalf,
with interest thereon at the Default Rate (as such term is defined in the Note),
shall become part of the Obligations set forth in and secured by this Assignment
and the Loan Documents.

14. Notices required hereunder shall be hand delivered, sent by certified mail,
return receipt requested, or sent by overnight courier delivery service, in each
instance addressed to a party at its address set forth above or to such other
address specified in a notice by one party to the other.

15. The affidavit of any officer, supervisor or attorney of Assignee alleging
(a) that all or any part of the Obligations secured by this Assignment and the
Loan Documents remains unpaid or (b) that an Event of Default has occurred shall
in each instance be and constitute conclusive evidence to any third party of the
validity, effectiveness and continuing force of this Assignment, and any such
third party may and is hereby authorized to rely thereon; provided, however, no
such affidavit shall be conclusive evidence as between the Assignee and the
Assignor.  Upon any Event of Default claimed by Assignee, a demand on any lessee
under said Leases by Assignee for the payment of Rent or other charges shall be
sufficient warrant to the lessee to make all such future payments to Assignee
without the necessity for further consent by Assignor and notwithstanding any
objections made by Assignor.

16. Without prejudice to any of its rights hereunder, the Assignee may take or
release other security, may release any party primarily or secondarily liable
for any indebtedness secured hereby, may grant extensions, renewals or
indulgences with respect to such indebtedness, and may apply any other security
therefor held by it to the satisfaction of the indebtedness secured hereby or
arising hereunder.

17. Nothing contained in this Assignment and no act done or omitted by Assignee
pursuant to the powers and rights granted it herein shall be deemed to be a
waiver by Assignee of its rights and remedies under the Loan Documents.  This
assignment is made by Assignor and may be accepted by Assignee without in any
way limiting or constricting any of the rights, powers and remedies possessed by
Assignee under the terms of the Loan Documents.  The right of Assignee to
collect any indebtedness secured hereby and to enforce any other security
therefor owned by it may be exercised by Assignee either prior to,
simultaneously with or subsequent to any action taken by it under this
Assignment.

18. Assignor shall give Assignee written notice of the name and address of the
bank and the account number applicable to the segregated escrow account which
shall be maintained by Assignor as the depository of tenant security deposits,
which account shall be maintained in compliance with all requirements of
applicable law concerning the holding of such deposits.  Assignor will also give
written authorization to such bank to permit Assignee to receive any information
requested by Assignee as to the status and balance of such account.  Assignor
hereby assigns, pledges and grants a security interest in and to Assignee all of
Assignor’s right, title and interest to such bank account as collateral security
for the Obligations secured by this Assignment and Assignor agrees that upon,
but not before, the occurrence and during the continuance of an Event of
Default, the sums in said bank account, shall, at the election of Assignee, in
accordance with applicable law, be payable to Assignee as assignee and secured
creditor of such bank account.



5

--------------------------------------------------------------------------------

 

19. This Assignment shall inure to the benefit of the Assignee and its
successors and assigns and any holder of any of the Note and the other Loan
Documents, and shall be binding upon the Assignor and its administrators,
successors and assigns.

20. Assignee shall not be deemed to be an agent, partner or joint venturer of
Assignor or of any other person, and nothing herein contained shall be construed
to impose any liability upon Assignee by reason of the assignment granted
hereby.

21. This Assignment shall be governed by and construed in accordance with the
laws, including the conflict of law rules, of the State of New York except to
the extent that procedural matters must be governed by the law of the
jurisdiction wherein the Mortgaged Property is located.  Whenever possible, each
provision of this Assignment shall be interpreted in such manner as to be
effective and valid under applicable law; but if any provision of this
Assignment shall be prohibited by or be invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provisions or the remaining
provisions of this Assignment.

22. The rights of the Assignee to collect and receive the rents assigned
hereunder or to exercise any of the rights or powers herein granted to the
Assignee shall, to the extent not prohibited by law, extend also to (a) the
period from and after the filing of any bankruptcy petition by Assignee at any
time, including a filing after entry of any judgment of foreclosure, and (b) the
period from and after the filing of any suit to foreclose the lien of the
Mortgage, including the entry of any judgment of foreclosure and any period
allowed by law for the redemption of the premises after any foreclosure sale. 
The entry of any foreclosure judgment on the Mortgage shall not be deemed a
merger of this Assignment into any other document and this Assignment shall
survive such entry of judgment.

23. This Assignment cannot be modified except with the written consent of the
party against whom enforcement is sought.

24. This Assignment may be terminated at any time by Assignee.

25. When all of the Obligations are fully and finally paid and the Note and
Mortgage terminated or assigned, Assignee’s right, title and interest in the
Mortgaged Property shall terminate; and at the request and expense of Assignor,
Assignee shall execute and deliver to Assignor the appropriate instrument in
recordable form, discharging the lien of this Assignment and acknowledging
satisfaction of the Obligations and this Assignment.

[SIGNATURE PAGE FOLLOWS.]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment of Rents and
Leases on the day and year first above written.

﻿

 

﻿

ASSIGNOR:

SUTTON HILL PROPERTIES, LLC,
a Nevada limited liability company,
qualified to do business in New York

By:   Citadel Cinemas, Inc.,
a Nevada corporation,
its Manager

By:      /s/ Gilbert Avanes

Name:    Gilbert Avanes

Title:  EVP, Chief Financial Officer and
Treasurer

﻿





7

 

--------------------------------------------------------------------------------

 



UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

State, District of Columbia, Territory, Possession, or Foreign Country

﻿

)

 

 

State of)

   ) ss.:

County of)

 

﻿

On the ___ day of March in the year 2020 before me, the undersigned, personally
appeared Gilbert Avanes personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument, and that such individual(s) made
such appearance before the undersigned in the

﻿



(insert city or other political subdivision and state or country or other place
the acknowledgment was taken).

﻿

﻿

 

﻿

_____________________________

(signature and office of individual taking acknowledgment)

﻿

 

8

 

--------------------------------------------------------------------------------

 

﻿

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENTCIVIL CODE § 1189

﻿

﻿

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

﻿

)

 

State of California)

County of )

 

﻿

﻿

 

 

Here Insert Name and Title of the Officer

/s/ Gilbert Avanes

 

 

 

On ___________________ before me, /s/ Michael James Conroy “as Notary Public”,

DateHere Insert Name and Title of the Officer

personally appeared /s/ Gilbert Avanes

Name(s) of Signer(s)

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

﻿

 

 

﻿

 

/s/ Michael James Conroy

 

 

﻿

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Michael James Conroy

Signature of Notary Public

﻿

 

 

Place Notary Seal Above

﻿

OPTIONAL

 

Though this section is optional, completing this information can deter
alteration of the document or fraudulent reattachment of this form to an
unintended document.

Description of Attached Document

Title or Type of Document:  _____________________ Document Date: 
_____________________

Number of Pages:  ______ Signer(s) Other Than Named Above: 
_____________________

Capacity(ies) Claimed by Signer(s)

Signer’s Name:  ______________________________

☐ Corporate Officer — Title(s):  _________________

☐ Partner — ☐ Limited ☐ General

☐ Individual☐ Attorney in Fact

☐ Trustee☐ Guardian or Conservator

☐ Other:  ___________________________________

Signer Is Representing:  ________________________

____________________________________________

Signer’s Name:  _______________________________

☐ Corporate Officer — Title(s):  _________________

☐ Partner — ☐ Limited ☐ General

☐ Individual☐ Attorney in Fact

☐ Trustee☐ Guardian or Conservator

☐ Other:  ____________________________________

Signer Is Representing:  ________________________

____________________________________________

©2014 National Notary Association • www.NationalNotary.org • 1-800-US NOTARY
(1-800-876-6827) Item #5907

﻿

 

9

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LIST OF LEASES

﻿

Date_

 

 

Name of Tenant

Commencement

Date

Term

Ends

Annual

Rent

1.  Sutton Hill Properties, LLC

March 1, 1961

June 30, 2027

 

﻿

 

Exhibit A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

Mortgaged Property Owned by Assignor and Subject to this Assignment of Rents and
Leases (all as more fully described hereafter)

ALL that certain plot piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City of New York, County of New York, State of New York,
bounded and described as follows:

BEGINNING at the point of the easterly side of Third Avenue, distant northerly
100 feet 4 inches from the corner formed by the intersection of the northerly
side of 59 Street and the easterly side of Third Avenue;

RUNNING THENCE easterly parallel with the northerly side of 59th Street and part
of the way through a party wall, 105 feet;

THENCE northerly parallel with Third Avenue, 75 feet 1/4 inch;

THENCE westerly parallel with 59th Street, 105 feet to the easterly side of
Third Avenue; and

THENCE southerly along the easterly side of Third Avenue, 75 feet 1/4 inch to
the point or place of BEGINNING.



Exhibit B-1

--------------------------------------------------------------------------------